DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicants' arguments, filed 07/08/22, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Previous
1) Claims 1, 10-12, 15, 17-20, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Maloney et al., (US 2013/0287709, cited in IDS) and Ross et al, (EP2057978, cited in IDS).
Maloney et al. teaches oral care compositions comprising combinations of metal ions (Abstract), wherein the source of metal ions include mixtures of zinc and stannous compounds (p. 1, para. [0003]), e.g. zinc citrate (p. 1, para. [0013), zinc oxide (p. 1, para. [0014), stannous fluoride (p. 1, para. [0018]), as per claims 1, 5, 18 and 19.  According to Maloney et al., “the second metal salt is present in an amount effective to provide a synergistic increase in the uptake of the metal ion of the first or second metal salt” (p. 1, para. [0011]).
The compositions further comprise “whitening agents” (clm. 17) (p. 2, para. [0024]), 0.01-10% sodium tripolyphosphate (clms. 4, 13, 14, 18, 19) (p. 2, para. [0026]) glycerin from “about 20 to about 60% by weight”, as per claim 15 (p. 4, para. [0040]).
Maloney et al. teaches using PVM/MA copolymer as an anticalculus agent in oral care formulation (p. 2, para. [0026]), as per claims 11 and 12.
Maloney et al. teaches a specific embodiment of a dentifrice (clm. 20, 22) comprising a combination (clm. 21) of 0.1-5% zinc citrate, 0.05-2% zinc oxide, 11.5% glycerin, 0.8%  sodium monofluorophosphate, Gantrez (PVM/MA copolymer) (Table 1, at p. 4).  
Here the ranges of zinc oxide and zinc citrate overlap with the claimed ratio, e.g. having 1.5% zinc oxide and 1% zinc citrate would have been obvious.
As a dentifrice it would have been expected to apply the composition to the oral cavity, as per claim 22.

The prior art is not anticipatory insofar as it does not teach a combination of zinc ions and stannous ions as the preferred species. 

Ross et al. teaches combining 0.2% to 3% divalent metal ions comprising from 0.1% to 1.5% zinc ions, from 0.1 to 2% tin(II) ions (stannous ions) with a source of fluoride ions in oral care compositions (see Summary of the Invention at p. 2, para. [0009]).
Ross et al. teaches a specific embodiment comprising 0.454% (4540 ppm; clms. 9-10) stannous fluoride (p. 7, Example E).
According to Ross et al., “The composition of the invention has been found to give improved antimicrobial activity from the zinc/stannous combination” (p. 3, para. [0010]).  
It would have been obvious to a person having ordinary skill in the art at the time of applicants filing add a source of stannous ions, e.g. stannous fluoride, to the example in Maloney et al., essentially replacing the sodium monofluorophosphate with stannous fluoride, for the benefit of improved antimicrobial activity form the zinc/stannous combination as taught by Ross et al.
Concerning the amended “wherein” clause of claim 1, it is noted that the clause does not limit the composition or structure, if you will, of the claimed oral care composition in any way.  The claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clause simply expresses the intended result of the claimed product.


Previous
2) Claims 1, 10-12, 15, 17-20, 22 remain rejected under 35 U.S.C. 103 as being unpatentable over Fruge et al, (WO 2011/053291) in view of Maloney et al., (US 2013/0287709, cited in IDS).
Fruge et al. teaches combinations of polyphosphates, as anti-tartar agents, zinc and stannous ions, as anti-microbial agents, anti-gingivitis, anti-malodor and anti-plaque benefits (see p. 1, para. [0001]-[0002]; clm. 22).  According to Fruge et al., “There is a need in the art to provide dentifrice compositions that an effectively combine sources of stannous, fluoride, and zinc ions in combination with a polyphosphate” (p. 4, para. [0010]).
The compositions are taught to comprise an orally acceptable vehicle, a source of fluoride ions, a source of stannous ions, a source of zinc ions; and at least one polyphosphate, where in the sources of fluoride and stannous ions is preferably stannous fluoride, zinc ions is preferably zinc citrate, polyphosphate is preferably sodium tripolyphosphate (see p. 35, Claims 1, 5, 10, 12).  Zinc ions also include zinc oxide (p. 10, para. [0036]).
The compositions also comprise a glycerin from about 0.1% to 70% (p. 16, para. [0057]), as per claims 15, 19, a whitening agent, i.e. titanium dioxide (p. 24, para. [0080]), as per claim 17.
Furge et al., teaches a specific embodiment of a dentfirce (clm. 20) comprising 2.0% zinc citrate, 36.546% glycerin, 0.454% stannous fluoride, 3.0% sodium tripolyphosphate (Example 1, Table 1).
The amount of zinc citrate may be adjusted to about 0.5% as claimed insofar as Furge et al. teaches that the metal ions may be present in an concentration ranging from about 0.25% to about 11% (p. 19, para. [0069]).

The prior art is not anticipatory insofar as it does not teach a combination of zinc ions. 

Maloney et al. teaches oral care compositions comprising combinations of metal ions (Abstract), wherein the source of metal ions include mixtures of zinc and stannous compounds (p. 1, para. [0003]), e.g. zinc citrate (p. 1, para. [0013), zinc oxide (p. 1, para. [0014), stannous fluoride (p. 1, para. [0018]), as per claims 1, 5, 18 and 19.  According to Maloney et al., “the second metal salt is present in an amount effective to provide a synergistic increase in the uptake of the metal ion of the first or second metal salt” (p. 1, para. [0011]).
The compositions further comprise “whitening agents” (clm. 17) (p. 2, para. [0024]), 0.01-10% sodium tripolyphosphate (clms. 4, 13, 14, 18, 19) (p. 2, para. [0026]) glycerin from “about 20 to about 60% by weight”, as per claim 15 (p. 4, para. [0040]).
Maloney et al. teaches using PVM/MA copolymer as an anticalculus agent in oral care formulation (p. 2, para. [0026]), as per claims 11 and 12.
Maloney et al. teaches a specific embodiment of a dentifrice (clm. 20, 22) comprising a combination (clm. 21) of 0.1-5% zinc citrate, 0.05-2% zinc oxide, 11.5% glycerin, 0.8%  sodium monofluorophosphate, Gantrez (PVM/MA copolymer) (Table 1, at p. 4).  
Here the ranges of zinc oxide and zinc citrate overlap with the claimed ratio, e.g. having 1.5% zinc oxide and 1% zinc citrate would have been obvious.
As a dentifrice it would have been expected to apply the composition to the oral cavity, as per claim 22.

It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to combine zinc citrate with zinc oxide in the compositions of Fruge et al. since Maloney et al. teaches the addition of an insoluble zinc oxide to a composition comprising a soluble zinc citrate “synergistically increases delivery of the metal (zinc) to hydroxyapatite” (see p. 4, para. [0049] of Maloney et al.).
Concerning the amended “wherein” clause of claim 1, it is noted that the clause does not limit the composition or structure, if you will, of the claimed oral care composition in any way.  The claim scope is not limited by claim language, i.e. "wherein" or "whereby" clauses, that suggests or makes optional but does not require steps to be performed, or by claim language that does not limit a claim to a particular structure (see MPEP 2111.04).  The court in Hoffer v. Microsoft Corp., 405 F.3d 1326, 1329, 74 USPQ2d 1481, 1483 (Fed. Cir. 2005) noted (quoting Minton v. Nat'l Ass'n of Securities Dealers, Inc., 336 F.3d 1373, 1381, 67 USPQ2d 1614, 1620 (Fed. Cir. 2003)) that a "'whereby clause in a method claim is not given weight when it simply expresses the intended result of a process step positively recited'"(see Id.)  Here, the "wherein" clause simply expresses the intended result of the claimed product.

Response to Arguments
Applicant continues to argue, “the PTAB did not consider the Applicant’s data in Example 1” and adds “the Board did not consider the novelty or inventiveness of increased stannous uptake because the limitation was not expressly written into the Applicant’s claims”
The Examiner disagrees.
The Board agreed with the Examiner that the instant claims were obvious over the prior art (“We agree with the Examiner’s conclusion of obviousness to combine Ross’s disclosure . . . with Maloney’s disclosure” (p. 8, 2nd full paragraph of Decision filed 11/26/2021) and “We agree with the Examiner’s conclusion that it would have been obvious to combine Fruge’s disclosures with those of Maloney” (p. 9, 2nd paragraph of Decision filed 11/26/2021)).
The Board also recognized, “The presumption of obviousness may be rebutted if Appellant shows that (1) the prior art taught away from the claimed invention . . . or (2) there are new and unexpected results relative to the prior art” (p. 12 of Decision filed 11/26/2021).
However, the Board opined, “Appellant fails to show that the cited references teach away from the claimed invention” (Id.), and “This data provides no evidence of differences in increased stannous uptake between the claimed composition and the Control Formulation.  Second, Appellant fails to show that any difference actually obtained in uptake of zinc would have been unexpected by on skilled in the art at the time of invention” (see p. 13 of the Decision).  
The Board also stated, “The Specification provides inadequate evidence to conclude that the Test Formulation exhibits unexpected results (compare Example 1 with Example 3), much less to expand the test results to formulations of any breadth greater than the single Test Formulations described. . . . The preponderance of the evidence fails to support the existence of unexpected results to rebut the prima facie case of obviousness” (see p. 15 of the Decision). Note: the emboldened phrase evidences the fact that the Board considered Example 1 in their decision in the face of Applicant’s current statement that “the PTAB did not consider the Applicant’s data in Example 1” (see Remarks at p. 6).

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612